Citation Nr: 0402741	
Decision Date: 01/30/04    Archive Date: 02/05/04

DOCKET NO.  02-17 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to initial increased evaluation for post-
traumatic stress disorder (PTSD); in excess of 30 percent 
from July 16, 2001 to January 28, 2003, and in excess of 50 
percent on and after January 29, 2003.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


INTRODUCTION

The veteran served on active duty from January 1967 to 
September 1970, and from March 1973 to February 1976.

The current appeal to the Board of Veterans' Appeals (Board) 
arose from an April 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  


The RO granted entitlement to service connection for PTSD 
with assignment of a 30 percent evaluation effective from 
July 16, 2001, date of claim.

In January 2003 the veteran and his wife provided oral 
testimony before a Decision Review Officer at the RO, a 
transcript of which has been associated with the claims file.

The current appeal also arose from a May 2003 rating decision 
wherein the RO granted an increased evaluation of 50 percent 
for PTSD effective from January 29, 2003.


FINDING OF FACT

PTSD more closely reflects disablement compatible with 
production of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.


CONCLUSION OF LAW

The criteria for an initial evaluation of 70 percent for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran served on active duty with the United States 
Marine Corps.  He served in Vietnam and as a result of that 
service is a recipient of a Combat Action Ribbon, Vietnam 
Cross of Gallantry, Meritorious Unit Citation, among other 
decorations.  He was trained as an engineer equipment 
operator.

The veteran filed a claim of entitlement to service 
connection for PTSD on July 16, 2001.  With his application 
he submitted medical treatment reports previously dated which 
show that he was diagnosed with PTSD.

VA conducted a special psychiatric examination of the veteran 
to ascertain whether he indeed suffered from PTSD in March 
2002.  He reported current employment 50 hours per week as a 
superintendent of operating heavy equipment.  He was still 
married to the same lady he married at age 20.  There were 3 
children of his marriage.  He liked to do yard work and home 
remodeling.

The veteran admitted to feeling depressed from time to time.  
He suffered from nightmares which awakened him, after which 
he could not get back to sleep for several hours.  He 
reported easy anger and frequent nervousness.  The examiner 
was of the opinion that the veteran met the criteria for a 
diagnosis of PTSD.  The GAF was 85-90% during the past year 
and at present.

Associated with a claims file is a letter dated in May 2002 
from the veteran's previous employer showing that he had to 
be terminated due to his reluctance and refusal to don a mask 
needed for accomplishment of his occupational duties.

A May 2002 private medical report shows the veteran was 
pertinently clinically assessed with insomnia, and PTSD with 
claustrophobia.

The veteran submitted in support of his claim the report of a 
private psychological examination dated in August 2002.  The 
report shows the veteran related a history of depression 
symptoms of mood, loss of 17 pounds, sleep disturbance, low 
energy level, low self-esteem, distractibility and feelings 
of hopelessness.  He had memory lapses daily.  He reported 
multiple anxiety related problems of trembling, tension, 
restlessness, smothering sensations, accelerated heart rate, 
sweating followed by cold skin, dry mouth, chills, hot 
flashes, difficulty swallowing and being on edge.  He and his 
wife described exaggerated startle response, vigilance, 
apprehensiveness and irritability.  He presented with a 
history of symptoms of classic claustrophobia.  This 
uneasiness applied in many situations of his life.  His 
emotional problems lead to daily panic attacks with 
hyperventilation, tachycardia, blurred vision, not hearing 
what was said and impotence.

The examiner recorded that a review of the psychological 
studies had disclosed that the veteran's depression was 
severe, there was general anxiety with regular panic attacks 
and PTSD.  PTSD presented sleep disturbance, outbursts of 
anger, daily panic attacks, hypervigilance, exaggerated 
startle response and detachment.  The examiner recorded that 
the veteran was observed 4 hours during the assessment.  He 
presented with flattened affect, panic attacks daily with 2 
or 3 a week being full blown.  His impairment of memory was 
prominent.

The diagnosis was PTSD, chronic, severe, with panic attacks, 
obsessive compulsive traits, claustrophobia, major 
depression, moderate, with no suicidal ideation or psychotic 
features.  The stressors were emotional problems, vocational 
problems, and financial loss.  The Global Assessment of 
Functioning (GAF) score was 43.

In a January 2003 statement of record the veteran's wife 
provided her personal knowledge and observations of the 
disabling manifestations of his PTSD and the effect in their 
daily life situation.

Associated with the claims file are VA outpatient treatment 
reports contemporaneously dated including references to 
psychiatric symptomatology reported by the veteran and 
essentially consistent with that related on formal 
examinations.

In January 2003 the veteran and his wife provided oral 
testimony before a Decision Review Officer at the RO, a 
transcript of which has been associated with the claims file.  
The veteran and his wife described the disabling 
manifestations of his PTSD.

VA conducted a special psychiatric examination of the veteran 
in January 2003.  The claims file was reviewed prior to the 
examination.  He reported that he was continuing to have PTSD 
symptoms on a regular basis.  There had been no period of 
remission since his last examination.  He related that his 
sleep was "terrible."  He awakened several times and slept 
approximately 5 to 6 hours with his newest medications.  He 
still had nightmares.  He had Vietnam-related nightmares 
three times a month.  

The veteran reported that he had anxiety on a daily basis 
about a variety of things and also suffered from panic 
attacks which were full blown in nature.  This included 
feelings of chest and throat constriction, sweating, and 
being frightened and distressed.  The panic attacks occurred 
twice a week.  He avoided being around other people.  He 
avoided malls and getting out of the house.  He avoided war 
movies and other reminders of his Vietnam experience.  He sat 
with his back to the wall whenever he went a restaurant.  He 
continued to have startle response.

The veteran reported having been married for 32 years to his 
present wife and having 3 children with whom he got along 
well.  He stayed at home most of the time and occasionally 
went fishing.  He had worked for many years but was currently 
unemployed because he was unable and unwilling to wear a mask 
that was required in his work.  He was currently looking for 
other work.  There was a history of being turned down because 
of his mental health background.  He had no difficulty in 
maintaining personal hygiene or in carrying out activities of 
daily living.

Pertinent clinical findings obtained on mental status 
examination show the veteran was casually and appropriately 
dressed.  He wanted to have the door opened during the course 
of the interview.  In general he was not having any memory 
problems.  Affect and mood were within normal limits.  



There was reasonably good eye contact.  He did well on 
proverb testing.  He displayed some difficulty concentrating.  
There was no impairment of thought process or communication 
skills that would have an impact on his work capacity or 
social activities.

The examiner diagnosed PTSD with related anxiety including 
panic attacks and claustrophobia.  The GAF was 52.  The 
examiner summarized that the veteran continued to show PTSD 
symptoms without remission.


Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2003).  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate 
diagnostic codes identify the various disabilities.  In view 
of the number of atypical instances, it is not expected that 
all cases will show all the findings specified.  38 C.F.R. § 
4.21.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  
Otherwise, the lower rating is to be assigned.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  



Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2003).

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

Moreover, VA has a duty to acknowledge and consider all 
regulations, which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusions.

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2003).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2003).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (2003).  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that a claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  
This would result in pyramiding, contrary to the provisions 
of 38 C.F.R. § 4.14.  
The CAVC has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The VA Schedule for Rating Disabilities provides the 
following ratings for PTSD:
100% -- Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions of hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% -- Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.

50% -- Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% -- Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: decreased 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

10% -- Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

0% -- A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2003).

Words such as "considerable" and "severe" are not defined in 
the VA Schedule for Rating Disabilities. Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2003).  It should also be noted that 
use of terminology such as "moderate" and "severe" by VA 
examiners and others, although evidence to be considered by 
the Board, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 
4.6 (2003).

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 (2003) demonstrates 
that the symptoms after that phrase are not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  
It is not required to find the presence of all, most, or even 
some, of the enumerated symptoms recited for particular 
ratings.  Id. 

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptoms contemplated for each rating, in addition to 
permitting consideration of other symptoms, particular to 
each veteran and disorder, and the effect of those symptoms 
on the claimant's social and work situation.  Id.  

The evidence considered in determining the level of 
impairment under 38 C.F.R. § 4.130 (2003) is not restricted 
to symptoms provided in that diagnostic code.  Id. at 443.  

Instead, the rating specialist is to consider all symptoms of 
a claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, as 
revised in the 1994, fourth edition (DSM-IV).  Id.

If the evidence demonstrates that a claimant suffers symptoms 
or effects that cause an occupational or social impairment 
equivalent to what would be caused by the symptoms listed in 
that diagnostic code, the appropriate, equivalent rating will 
be assigned.  Id.

Under the revised criteria when evaluating a mental disorder, 
the rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. § 4.126 (2003).

The rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
Id.

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  Id.

The GAF is a scale reflecting the "psychological, social, 
and occupational functioning in a hypothetical continuum of 
mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995) [citing American Psychiatric Association, 
Diagnostic And Statistical Manual For Mental Disorders 32 
(4th ed. 1994)] (DSM-IV)].  GAF scores ranging between 71 to 
80 reflect that if symptoms are present, they are transient 
and expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after family argument) and result in 
no more than slight impairment in social, occupational, or 
school functioning (e.g., temporarily falling behind in 
schoolwork).  DSM-IV at 32.

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Id.

Scores ranging from 51 to 60 reflect moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Id.

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Id.

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  Id.


Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis

Preliminary Matter: Duty to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 
2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

The Board, however, is satisfied that all necessary 
development pertaining to the issue of entitlement to an 
initial increased disability rating for PTSD has been 
properly undertaken.  The Board is confident in this 
assessment because the evidence as presently constituted is 
sufficient in establishing a grant of the benefit sought on 
appeal.  

Therefore, any outstanding development not already conducted 
by VA is without prejudice; hence, any deficiencies in the 
duties to notify and to assist constitute harmless error.


Initial Increased Evaluation

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 
2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997); Owens v. Brown, 7 Vet. App. 429, 433 (1995) (and cases 
cited therein).

The veteran is dissatisfied with the initial 30 percent and 
subsequent 50 evaluations assigned by the RO for the purpose 
of reflecting the level of severity of his PTSD during 
specified time periods at issue.  He argues that his 
psychiatric disability warrants a higher evaluation.  The 
Board agrees.  In this regard, the Board notes there is no 
doubt that PTSD has been shown to adversely affect the 
veteran's daily life functioning to a greater degree than is 
reflected in the 30 percent and 50 percent disability ratings 
assigned by the RO.

In view of the fact that the facts and circumstances of this 
case involve an initial grant of benefits, the entire 
evidentiary record must be evaluated.  The record shows that 
the veteran must contend with the classical symptomatology 
associated with PTSD for which there has been no remission.  
To that extent, the record is clear in showing that he is 
hypervigilant, experiences flashbacks, has nightmares, works 
through intrusive thoughts, contends with exaggerated startle 
response, and feels anxiety.  Depression and claustrophobia 
feature prominently in his symptomatology constellation.

Because of his claustrophobia, the veteran lost a job in 
which he had been gainfully employed for years.  He pretty 
much stays to himself and avoids any environmental stimuli 
which will remind him of his tour of duty in Vietnam.  The 
only social activity reported by the record is occasional 
fishing, a solitary activity for the veteran.

The Board notes that the psychiatric evaluations of record 
somewhat differ in the nature and extent of severity pictured 
for PTSD.  The Board finds that when viewing the record in 
the aggregate, PTSD has been more seriously disabling since 
the veteran filed his claim.  In this regard the Board notes 
that while his initial compensation examination painted a 
mild level of impairment, shortly thereafter the veteran lost 
his job and has not been able to obtain employment.

The veteran does take medication to control his 
symptomatology.  He has participated in therapy sessions when 
available.  He has some limited social contact and is there 
is no indication at present that he could not again be 
gainfully employed.

In view of the evidentiary record as presented, the Board 
finds that a question has been presented as to which of two 
evaluations would more properly classify the current and 
extent of severity of PTSD.  The Board finds that the 
evidentiary record as a whole more closely approximates the 
level of impairment contemplated in the next higher 
evaluation of 70 percent.  In this regard, the Board directs 
attention to the 43 and 52 GAF scores more recently reported 
on formal examinations.  38 C.F.R. § 4.7.

The criteria for a 100 percent are not met.  The record does 
not show that PTSD has been productive of total social and 
industrial impairment which would warrant the assignment of a 
total evaluation consistent with the requisite criteria 
therefor.  In this regard, the Board notes that the 
evidentiary record does not show that the veteran suffers 
from gross impairment in thought processes or communications.

He has articulated well in the clinical setting and on 
examination, and during the course of a hearing held at the 
RO.  The veteran has never been known to display grossly 
inappropriate behavior.  There has never been a question of 
his hurting himself or others.  The record is devoid of any 
disorientation, loss of memory, or any inability to perform 
activities of daily living.  PTSD has in no way rendered the 
veteran totally incapacitated or disabled.  The possibility 
exists that the veteran may return to gainful employment.  He 
considers himself able to do so as he is actively filing 
applications and pursuing a new job.



The Board's application of the pertinent governing criteria 
permits a grant of entitlement to an initial evaluation of 
not more than 70 percent for PTSD.  The Board is of the 
opinion that such 70 percent evaluation should be effective 
the date of the initial grant of service connection; that is, 
July 16, 2001.  As the record in the aggregate shows there 
has been no fluctuation in the disabling manifestations of 
PTSD, the Board finds no basis for assignment of "staged" 
ratings.  See Fenderson, supra.


Extraschedular Evaluation

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that while the 
RO provided the criteria for extraschedular evaluation and 
obviously considered them, it did not grant compensation 
benefits on this basis.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or the Under Secretary for review 
for consideration of extraschedular evaluation under the 
provisions of 38 U.S.C.A. § 3.321(b)(1).  In this regard, the 
record is clear in that PTSD has not required any inpatient 
care and has not markedly interfered with employment.

The currently granted evaluation of 70 percent adequately 
compensates the veteran for the nature and extent of severity 
of his PTSD.  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
matter.


ORDER

Entitlement to an initial evaluation of 70 percent for PTSD 
effective from July 16, 2001, is granted, subject to 
governing criteria applicable to the payment of monetary 
benefits.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



